DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 and 20-23 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 02/07/2022 have been fully considered.

 	In response to the “Claim Objections” at page 8, the objections have been withdrawn in view of the amendment. 

	From pages 8-10, under “Rejections under 35 USC § 102(a)(2)”, applicant argues Greenbaum fails to teach the claim limitation wherein the wellness app “continuously evolve and tailor cannabis formulation for the user” as recited in claim 1. Claims, 6, 11 and 22 are similarly presented and argued by the applicant.
In response, Greenbaum teaches the user’s mobile device may be presented with surveys to collect effects of the extracts to made future continuously evolve and tailor cannabis formulation for the user.
However, in the same field of cannabis system, Vu teaches an evolving cannabis system that collects previous user experiences to create a recommendation to the user. Fig. 2 and para [0034], “An aid to better tailoring a client experience may be to use the client's reviews of any past experiences with one or more cannabis strains to affect current predictive strain recommendations. If the client is a repeat embodiment customer 203, any previous specific experience, as entered into the embodiment, or level of general cannabis experience data may be used in formulating a current recommendation 204.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Greenbaum’s system to evolve based on the user’s previous experiences to provide better recommendations.
Based on the reasons provided above, claims 1, 6, 11 and 22 are rejected by Greenbaum in view of Vu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Greenbaum (Pub. No.: US 2019/0062144 A1) in view of Vu (Pub. No.: US 2018/0357701 A1).

Regarding claim 1, Greenbaum teaches an apparatus for providing user tailored cannabis formulations (Abstract, cannabis extract dispensing system), comprising: 
a wellness App on a communication device for gathering user data (Para [0064], application on a smartphone, para [0066], “In another implementation, the database contains information pertaining to an individual customer's name, extract history, extract preferences, affiliations, age, gender, location and other personal attributes.”), interfaced with an artificial intelligence (AI) system configured to cross reference one or more database of cannabis compounds, herbal compounds, or combinations thereof (para [0009], “Another embodiment is a method for determining the effects of various cannabinoids and cannabis extract formulations comprising allowing users to select/create cannabis extracts containing different ingredients, dispensing said extracts to users, allowing the users to administer the cannabis extract formulations, querying the users with respect to the effects of the extract formulations, correlating the various extracts and extract ingredients with reported effects.  The method may further include making recommendations about specific extracts/extract ingredients to users who desire specific effects.”, and para [0067], “Data collected may also be used to ascertain the effect profiles of various extracts dispensed via the CED, be they pre-programmed extracts or fully custom extracts.  Users may be presented with data collection ”. The app recommends extract based on the data collected); 
a dispenser (Fig. 1, cannabis extract dispenser “CED”) which comprises: 
a housing structure which comprises a water tank and a mixing cell (Fig. 2, para [0019], “FIG. 2 shows schematic representations of the custom extract dispenser in a housing.”. para [0029], “The extract ingredients will usually include purified THC, purified CBD, purified minor cannabinoids, flavorants, and excipients/diluents.”, para [0060], “Other implementations may utilize hot fluid, such as water, at a temperature of approximately 190.degree.F.  and/or sanitization fluid such as a bleach solution to effectuate the cleaning of the dispense area.” and mixing manifold 140); 
one or more cartridges for storing and mechanically distributing measured amounts of compound for dispensing that are in operable connection with the wellness App (Fig. 3, extract reservoirs 310-120), and 
a dispensing operating intelligent controller operably connected to the wellness App (para [0059] and [0064], the CED has a controller that is connected to the app of the smartphone to dispense the customized cannabis , and 
a dispensing mechanism fluidly connected to the mixing cell and under the control of the dispensing operating intelligent controller (Fig. 3, para [0029], “In other embodiments (FIG. 1B) the various reservoirs are connected to a fluid transport system (136), such as for example a series of tubing or piping, that are in communication with a mixing manifold and/or a dispensing nozzle (140).  The various reservoirs may be enclosed in a housing (205).”).  
Greenbaum teaches the user’s mobile device may be presented with surveys to collect effects of the extracts to made future recommendations but fails to expressly teach the cannabis formulation continuously evolve and tailor cannabis formulation for the user.
However, in the same field of cannabis system, Vu teaches an evolving cannabis system that collects previous user experiences to create a recommendation to the user. Fig. 2 and para [0034], “An aid to better tailoring a client experience may be to use the client's reviews of any past experiences with one or more cannabis strains to affect current predictive strain recommendations. If the client is a repeat embodiment customer 203, any previous specific experience, as entered into the embodiment, or level of general cannabis experience data may be used in formulating a current recommendation 204.”.


Regarding claim 2, Greenbaum in the combination teaches the apparatus of claim 1, wherein the communication device is selected from the group consisting of smartphone, tablet, mobile internet device, laptop, wearable computer, computer, personal digital assistant and combinations thereof (para [0064], smartphone).  

Regarding claim 3, Vu in the combination teaches the apparatus of claim 1, wherein the Al system processor comprises a pharmaceutical dosage formula algorithm and is capable of evolving treatment and dosages to be tailored to a user (Fig. 1-Fig. 2 and para [0034], “An aid to better tailoring a client experience may be to use the client's reviews of any past experiences with one or more cannabis strains to affect current predictive strain recommendations. If the client is a repeat embodiment customer 203, any previous specific experience, as entered into the embodiment, or level of general cannabis experience data may be used in formulating a current recommendation 204.”).  

Regarding claim 4, Greenbaum in the combination teaches the apparatus of claim 1, wherein the effects of the cannabis ingredients are known by the system to formulate the customized extracts (para [0028] and [0067]) but fails to expressly teach wherein the one or more database is a database selected from the group consisting CDRmed, UCLA Health, PubMed, The United Medical Language Systems (R) (UMLS), Metathesaurus (R), WebMD, cannabis med, National Center for Biotechnology Information (NCBI), Clinical Trials Gov, Annals of Internal Medicine CannaMD, Americans for Safe Access, BMJ.org, American Cancer Society, Cannabis Community Care & Research, Eureka Alert, Medicinal Cannabis, Animal Health Studies Database and combinations thereof.  
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the smartphone to obtain the effect of the cannabis ingredients from a well-known source, such as WebMD, for the latest effects of various cannabis ingredients.

Regarding claim 5, Greenbaum in the combination teaches the apparatus of claim 4, wherein the one or more database comprises data for cannabis compounds (para [0028], “The various cannabinoids include tetrahydrocannabinol (THC), cannabidiol (CBD), ("the major cannabinoids"), tetrahydrocannabinolic acid (THCA), ”).  

Regarding claim 6, recites a system that is similar to the apparatus of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 7, recites a system that is similar to the apparatus of claim 2. Therefore, it is rejected for the same reasons.

Regarding claim 8, Greenbaum in the combination teaches the system of claim 6, wherein the wellness App is in communication with the dispenser using a communication interface (para [0064], “In other implementations, a user may use an app to create a custom extract to be dispensed at a remote location and have the extract delivered.”).

Regarding claim 9, Greenbaum in the combination teaches the system of claim 8, wherein the communication interface is selected from NFC, WIFI or Bluetooth (para [0064], it is inherent or very obvious the smartphones disclosed, such as Iphones, have WIFI or Bluetooth communication interface).  

Regarding claim 10, Greenbaum in the combination teaches the system of claim 6, wherein the user entered personal data is stored on a computer readable medium (para [0066], user data is stored in a database).  

Regarding claim 11, Greenbaum in the combination teaches a method for obtaining tailored cannabis dosing formulations for a user (Abstract), comprising: 
collecting user information by having the user engage with and enter information into an interactive wellness App for gathering user data (Para [0064], application on a smartphone, para [0066], “In another implementation, the database contains information pertaining to an individual customer's name, extract history, extract preferences, affiliations, age, gender, location and other personal attributes.”), interfaced with an artificial intelligence (AI) system configured to cross reference one or more database of cannabis compounds, herbal compounds, or combinations thereof (para [0009], “Another embodiment is a method for determining the effects of various cannabinoids and cannabis extract formulations comprising allowing users to select/create cannabis extracts containing different ingredients, dispensing said extracts to users, allowing the users to administer the cannabis extract ”, and para [0067], “Data collected may also be used to ascertain the effect profiles of various extracts dispensed via the CED, be they pre-programmed extracts or fully custom extracts.  Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations.”. The app recommends extract based on the data collected); 
 	accessing cannabis compound databases (para [0028], para [0067], “Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations.  For example, a group of users may have reported a particular extract to be beneficial for back pain.”); 
 	establishing a baseline cannabis dosage by correlating the cannabis database to fit with the user information (para [0067], “Data collected may also be used to ascertain the effect profiles of various ”); 
 	preparing a baseline cannabis dosage comprising two or more cannabis compounds in amounts that achieve the baseline cannabis dosage (Fig. 3, para [0029], “In other embodiments (FIG. 1B) the various reservoirs are connected to a fluid transport system (136), such as for example a series of tubing or piping, that are in communication with a mixing manifold and/or a dispensing nozzle (140).  The various reservoirs may be enclosed in a housing (205).”); 
 	observing user responses to the baseline cannabis dosage to provide user response data, and 
 	entering the user response data into the wellness App to obtain a tailored cannabis dose for the user (para [0067], “Users may be presented with data collection instruments such as surveys and the like to collect data about the effects of extracts.  Collected data on given extracts may be used to create extract recommendations.”. The app continuously collects user data about the effects of the extracts to formulate better customized extracts). 
continuously evolve and tailor cannabis formulation for the user.
However, in the same field of cannabis system, Vu teaches an evolving cannabis system that collects previous user experiences to create a recommendation to the user. Fig. 2 and para [0034], “An aid to better tailoring a client experience may be to use the client's reviews of any past experiences with one or more cannabis strains to affect current predictive strain recommendations. If the client is a repeat embodiment customer 203, any previous specific experience, as entered into the embodiment, or level of general cannabis experience data may be used in formulating a current recommendation 204.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Greenbaum’s system to evolve based on the user’s previous experiences to provide better recommendations.

Regarding claim 12, Greenbaum in the combination teaches the method of claim 11, wherein user information is selected from medical conditions, symptoms, pain levels, and prescription medications (para [0028], [0009], The method may further include making recommendations about specific extracts/extract ingredients to users who desire specific effects.”. The system customize extracts based on the desired effects, such, as for pain relief.).  

Regarding claim 13, Greenbaum in the combination teaches the method of claim 11, further comprising optimizing dosage treatment by entering user data after dosing with the tailored cannabis dose and syncing the data with an artificial intelligence algorithm for optimizing the cannabis dosing with data from cannabis databases in real-time (para [0009] and [0067], The app continuously collects user data about the effects of the extracts to formulate better customized extracts).  

Regarding claim 14, Greenbaum in the combination teaches the method of claim 11, wherein optimizing dosage treatment comprises analyzing data relating to cannabis dosage and human wellbeing and comparing with user information to achieve an optimized cannabis formulation that provides human wellbeing (para [0009] and [0067], The app continuously collects user data about the effects of the extracts to formulate better customized extracts).  

Regarding claim 15, Greenbaum in the combination teaches the method of claim 14, wherein human wellbeing is physical wellbeing (para [0028], .  

Regarding claim 16, Greenbaum in the combination teaches the method of claim 14, wherein human wellbeing is psychological wellbeing (para [0028], cannabis provides recreational effects such as emotional effects).  

Regarding claim 17, Greenbaum in the combination teaches the method of claim 11, further comprising onset control for one or more cannabinoid (para [0009], “querying the users with respect to the effects of the extract formulations, correlating the various extracts and extract ingredients with reported effects.  The method may further include making recommendations about specific extracts/extract ingredients to users who desire specific effects.”. Query the user about the effects of the extract to provide a modified extract with better desired effects).  

Regarding claim 18, Greenbaum in the combination teaches the method of claim 11, further comprising dispensing tailored cannabis dosing formulation to the user (Abstract, dispense customized extracts).  

Regarding claim 20, Greenbaum in the combination teaches the method of claim 11, wherein the cannabis compounds are selected from the group consisting of CBG, CGC, CBD, THC, CBGa, CBCa, CBDa, THCa and combinations thereof (para [0028]-[0029], THC, CBD).  

Regarding claim 21, Greenbaum in the combination teaches the method of claim 11, wherein the cannabis compounds are selected from the group consisting of CBG, CGC, CBD, THC, CBGa, CBCa, CBDa, THCa, terpenes and combinations thereof (para [0028]-[0029], THC, CBD).  

Regarding claim 22, recites a method that is similar to the method of claim 11. Therefore, it is rejected for the same reasons.

Regarding claim 23, Vu in the combination teaches the method of claim 22, further comprising iteratively improving the tailored cannabis dose by using an artificial intelligence algorithm that processes user information and changing databases in cycles of improvement by matching criteria (Fig. 1-Fig. 2 and para [0034], “An aid to better tailoring a client experience may be to use the client's reviews of any past experiences with one or more cannabis strains to affect current predictive strain recommendations. If the client is a repeat embodiment customer 203, any previous specific experience, as entered into the embodiment, or level of general cannabis experience data may be used in formulating a current ”. The system analysis user experience and lab test results of the cannabis compounds to provide best matched recommendations).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/ZHEN Y WU/Primary Examiner, Art Unit 2685